                                                                                                         OSEN LLC
                                                                                                     ATTORNEYS AT LAW
                                                                                                          WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                        1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                         T.212.354.0111




                                                        August 19, 2019


        VIA ECF

        Honorable Carol Bagley Amon
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.,
                          19-cv-007 (E.D.N.Y.)

        Dear Judge Amon:

                Plaintiffs submit this letter in response to Defendants’ requests for a pre-motion conference
        set forth in their August 16, 2019 letters, ECF Nos. 110 and 111, in advance of their contemplated
        motions to dismiss the First Amended Complaint (the “FAC”).

                Subject to the Court’s approval, Plaintiffs agree to the briefing schedule proposed in
        Defendants’ joint letter (ECF No. 110). Plaintiffs do not object to Defendants submitting a single
        joint brief, not to exceed 50 pages, addressing issues common to all Defendants, and take no
        position with respect to page limits pertaining to Defendant-specific supplemental briefs, as
        Plaintiffs do not know how many briefs Defendants will ultimately proffer or how many pages
        those briefs will contain.

                 In all material respects, Plaintiffs disagree with Defendants’ characterizations of the
        allegations set forth in the FAC and submit that laundering billions of dollars in bulk cash (much
        of it through the United States) for, inter alia, Hezbollah’s (U.S.-designated) narcotics traffickers
        and convicted weapons traffickers cannot be fairly characterized as “routine banking services” –
        at least in the United States.


                                                        Respectfully submitted,


                                                        /s/ Gary M. Osen
